Title: Thomas Jefferson to George Divers, 27 March 1817
From: Jefferson, Thomas
To: Divers, George


          
            Dear Sir
            Monticello
Mar. 27. 17.
          
          I write to you because you are a Director of the Rivanna  company, yet not as a Director, but as an individual and friend for consultation.   the present condition of the locks is such as to call ere long for an entire new rebuilding. before this is proposed, it is certainly desirable, both for the company and myself, that we should know of a certainty on what ground we stand in point of right: and this can only be settled by a  judiciary decision. I propose therefore to bring a friendly suit bill in Chancery, on which, with the separate answers of the Directors, the Chancellor will, on motion, and without a day’s delay decide this point authoritatively. with this view I have prepared a bill; and as I am anxious to state in it no fact which is not exact, I inclose it and ask the favor of you to peruse it with attention, and to take notice of any fact you think not correct. I will not give you the trouble of making notes, or writing letters on the subject, to which there is no end. but I will ride up the day after tomorrow if you will be at home, & ask a dinner of you, and exchange explanations verbally as to any thing which may need correction.   there are some facts, which being unknown to the Directors themselves, will of course require depositions: particularly with respects to the Inquest of 1805. but for those which are within the their knolege, their answers will of course save the time and trouble of calling on witnesses: ever and affectionately yours
          Th: Jefferson
        